DETAILED ACTION
Claims 1–7 and 9–21 are currently pending in this Office action.  Claim 8 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Per the Pre-Appeal Brief Conference panel decision mailed on 06/03/2021, prosecution is hereby re-opened.
The previous 35 U.S.C. 103 rejections of claims 1–7, 9–14, and 16–21 over Polastri et al. (US 7985790 B2) in view of “Rhodoline™ 270,” Handbook of Industrial Surfactants, 4th Ed., p. 2071, Synapse Information Resources (2008) (hereinafter, “Rhodoline”); and “Mark 260,” Plastics Additives Database, William Andrew Publishing/Plastics Design Library (2004) are withdrawn and new grounds of rejection are entered below.  The previous objection to claim 15 is likewise withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 at lines 1–3 recites “wherein the polyelectrolyte (E) complies with formula: 

    PNG
    media_image1.png
    97
    101
    media_image1.png
    Greyscale
.”
It is unclear whether or not “complies” means that the polyelectrolyte meets the claims so long as it contains repeating unit(s) of the specified formula, or that it only contains unit(s) of the specified formula.  The Specification provides no guidance.
Claim 17 is indefinite by reason of its dependency from claim 5.

Claim Rejections - 35 USC § 103
Claims 1–7, 9–13, and 15–21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5328948 A).
With respect to claim 1, Chen at Example 1 contains E/CTFE (Halar®), a sodium salt ethylene/acrylic acid ionomer, and a polyhydric phenol phosphite (Mark® 260), where Mark® 260 is identical to a compound (P) identified at [0057] of the present Specification.  Chen explains that the ionomer provides halopolymers with thermal stability.  col. 3, ll. 6–16.  
Chen differs from the present claim because it is silent as to the solubility in water of the sodium salt ionomer.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
	As ionomer, Chen’s broader teaching is an acrylic acid-containing polymer of the formula:

    PNG
    media_image2.png
    71
    217
    media_image2.png
    Greyscale

where R1 is C2 to C4 alkyl group, R2 is hydrogen or methyl, m is from about 10 to about 4000, n is about from 5 to about 2000 (the m to n ratio preferably being about 0.5 to about 100).  col. 2, ll. 40-55; col. 3, ll. 1–4.  One of ordinary skill in the art would have reasonably recognized that, when the majority of units in the ionomer is the acrylic acid metal salt (e.g., polar units), the ionomer would possess similar water solubility to a polymer of acrylic acid metal salt.  For instance, a sodium salt of an ethylene-acrylic polymer that is primarily sodium acrylate units would exhibit a similar solubility to a polyacrylic sodium salt.
Given that Chen discloses a sodium salt ionomer having majority acrylic acid salt units, one of ordinary skill in the art would reasonably expect the resulting ionomer salt to possess a similar solubility to an electrolyte containing primarily or only sodium acrylic acid units within the presently claimed range.  
With respect to claim 2, Chen at claim 20 discloses an ethylene/CTFE copolymer comprising 40 to 60 mol percent of ethylene and from 40 to 60 mol percent of CTFE. Claim 6 discloses that 0.1 to 10 mol percent of fluorinated comonomer may also be present.
With respect to claim 3, Chen at claim 20 discloses an ethylene/CTFE copolymer comprising 40 to 60 mol percent of ethylene and from 40 to 60 mol percent of CTFE.
With respect to claim 4, Chen at claim 4 discloses ionomers having carboxylic acid group or a sulfonic acid group.
With respect to claim 5, Chen discloses a commercial sodium salt ethylene/acrylic acid ionomer having a formula weight of about 1425.
With respect to claim 6, Chen at claim 7 discloses from 0.01 to 5 percent by weight of ionomer with respect to the ECTFE weight. This is equivalent to at least 100 ppm.
With respect to claim 7, Chen at claim 8 discloses an upper limit of ionomer of

With respect to claims 9, 10, and 19, Chen at Example 1 employs Mark 260, a polyhydric phenol phosphite, which is identical to that identified at [0057] of the present specification having the structure:

    PNG
    media_image3.png
    140
    510
    media_image3.png
    Greyscale
.
With respect to claim 11, Chen at col. 5, ll. 31–35 discloses about 0.1 to about 1.0 percent by weight of antioxidant stabilizer with respect to the ECTFE weight. This is equivalent to about 1000 to about 10000 ppm.
With respect to claim 12, Chen at claim 8 discloses an upper limit of ionomer of 1 weight percent with respect to ECTFE weight, which is 10000 ppm or less.
With respect to claim 13, Chen at Example 1 on page 4 discloses mixing ECTFE polymer with the stabilizing system therein.
With respect to claim 15, Chen at Example 1 on page 4 processes the composition in molten state in a double screw extruder.
With respect to claim 16, Chen at claim 20 discloses an ethylene/CTFE copolymer comprising 40 to 60 mol percent of ethylene and from 40 to 60 mol percent of CTFE.
With respect to claim 17, Chen discloses an acrylic acid-containing polymer of the formula:

    PNG
    media_image2.png
    71
    217
    media_image2.png
    Greyscale

where R1 is C2 to C4 alkyl group, R2 is hydrogen or methyl, m is from about 10 to about 4000, n is about from 5 to about 2000 (the m to n ratio preferably being about 0.5 to about 100), and M is a sodium cation.  col. 2, ll. 40-55; col. 3, ll. 1–4.  When there are at least 10 ethylene m-units and at least 20 sodium acrylate n-units (m to n ratio is about 0.5), the molecular weight of the ionomer is at least about 2180.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Accordingly, given that Chen teaches an ionomer having repeating sodium acrylate units and possessing a molecular weight overlapping the claimed range, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to select an sodium polyelectrolyte as claimed to prepare a thermo-stabilized fluoropolymer composition.
With respect to claim 18, Chen at col. 5, ll. 31–35 discloses about 0.1 to about 1.0 percent by weight of ionomer with respect to the ECTFE weight, which is equivalent to about 1000 to about 10000 ppm.
With respect to claim 20, Chen at col. 5, ll. 31–35 discloses about 0.1 to about 1.0 percent by weight of antioxidant stabilizer with respect to the ECTFE weight. This is equivalent to about 1000 to about 10000 ppm.
With respect to claim 21, Chen teaches that the composition is melt processable.  col. 5, ll. 64-col. 6, l. 2.  Example 1 of Chen processes the composition in molten state.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Chen.  While Chen teaches mixing the ECTFE polymer, polyelectrolyte (E), and compound (P), it does not teach solubilizing the polyelectrolyte (E) in water, so as to obtain an aqueous solution; and wet-mixing the ECTFE polymer with the aqueous solution of polyelectrolyte (E) as in claim 14.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768